                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                   )
                                  )
                Plaintiff,        )
                                  )
                v.                )    Civil No. 2018-32
                                  )
RONALD CASHIO                     )
                                  )
                Defendants.       )
                                  )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff.

                               ORDER


GÓMEZ, J.

      Before the Court are the requests of Wilnick Dorval for a

temporary restraining order, preliminary injunction, and

permanent injunction.

      Wilnick Dorval (“Dorval”) is the owner and resident of a

condominium unit in Sapphire Village located on St. Thomas,

United States Virgin Islands. On June 1, 2018, Dorval filed a

complaint against Ronald Cashio (“Cashio”) in this Court. The

Complaint alleges that Cashio along with Sapphire Village

Condominium Association (“Sapphire”) and other residents of

Sapphire Village have conspired with each other to, inter alia,
Dorval v. Cashio
Civ. No. 2018-32
Order
Page 2

make excessive noise and drive Dorval out of his condominium

unit.

      The Complaint states 11 causes of action. Count 1 and Count

2 allege violations of the Fair Housing Act; Count 3 alleges

violations under 42 U.S.C. § 1981; Count 4 alleges violations

under 42 U.S.C. § 1982; Count 5 alleges violations under 42

U.S.C. § 2000a; Count 6 alleges violations under 42 U.S.C. §

1985; Count 7 alleges unlawful entry, trespass, invasion of

privacy, unlawful search and seizure, and conversion; Count 8

alleges violations under Virgin Islands privacy and nuisance

laws; Count 9 alleges negligence; Count 10 alleges a civil and

criminal conspiracy; and Count 11 alleges intentional infliction

of emotional distress.

      On February 25, 2019, Dorval filed a motion for a temporary

restraining order, a preliminary injunction, and a permanent

injunction.

      On April 18, 2019, the Clerk of Court entered default

against Cashio.

      On April 19, 2019, Dorval filed a motion requesting default

judgment.

      The Court may grant a temporary restraining order or

preliminary injunction only if the plaintiff shows: (1) a

reasonable probability of success on the merits; (2) irreparable
Dorval v. Cashio
Civ. No. 2018-32
Order
Page 3

injury will occur to the appellant if the relief is not granted;

(3) less harm will result to the non-movants if the relief is

granted than to the movant if the relief is not granted; and (4)

the public interest, if any, weighs in favor of the movant.

Civil Liberties Union of New Jersey v. Black Horse Pike Reg. Bd.

of Educ., 84 F.3d 1471 (3d Cir. 1996); see also Bieros v.

Nicola, 857 F. Supp. 455, 456 (E.D. Pa. 1994) (noting that the

standards for issuing a temporary restraining order are

identical to those for the issuance of a preliminary

injunction). "The burden lies with the [movant] to establish

every element in its favor, or the grant of a preliminary

injunction is inappropriate." P.C. Yonkers, Inc. v. Celebrations

the Party & Seasonably Superstore, LLC, 428 F.3d 504, 508 (3d

Cir. 2005).

      Federal Rule of Civil Procedure 55 provides in pertinent

part: “[t]he court may conduct hearings . . . when, to enter or

effectuate [default] judgment, it needs to: . . . (C) establish

the truth of any allegation by evidence; or (D) investigate any

other matter.” Fed. R. Civ. P. 55(b)(2).

      The premises considered; it is hereby

      ORDERED that Dorval’s motion for a temporary restraining

order, ECF No. 31, is DENIED; it is further
Dorval v. Cashio
Civ. No. 2018-32
Order
Page 4

      ORDERED that an evidentiary hearing on Dorval’s motion for

a preliminary injunction, ECF No. 31, and Dorval’s motion for

default judgment, ECF No. 38, is hereby SCHEDULED to commence

promptly at 9:30 A.M. on October 23, 2019; and it is further

      ORDERED that the motion for a preliminary injunction, ECF

No. 31, is held in abeyance pending the outcome of the

evidentiary hearing.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
